Title: From George Washington to Burwell Bassett, Jr., 9 March 1788
From: Washington, George
To: Bassett, Burwell Jr.

 

Dear Sir,
Mount Vernon March 9th 1788

If my last letter to you, containing the Bond of the deceased Mr Dandridge on which you were requested to bring suit, was not sufficiently explanatory of the intention, I now beg leave to inform you that my meaning is after Judgement shall have been obtained and execution levied on the Slaves belonging to the estate of the decd Gentn that you, or Mr John Dandridge, in behalf of his Mother, wd purchase for her use such as she may want, on my acct. In a word, as it is at the request of Mr John Dandridge that suits are instituted, my wish is to accomodate the family as far as I can consistently. the mode of doing it I leave to you. being with very great esteem and regard Dr Sir, Yr Obedt & Affect. Sert

Go. Washington

